Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments and After Final Consideration Program Request filed 6/3/2022 have been considered.  Claims 26-27 have been canceled by applicant.  Claims 1-25 are currently pending.

Response to Arguments
Applicant’s arguments, see page 6, paragraph 4 of the Remarks, filed 6/3/2022, with respect to claims 1-25 have been fully considered and are persuasive in light of the terminal disclaimer filed by applicant on 6/3/2022.  The terminal disclaimer has been approved and the non-statutory double patenting rejection of claims 1-25 as set forth in the previous Office action has been withdrawn. 

EXMAINER’S REASONS FOR ALLOWANCE
The present application also relates to a method implemented in a user equipment, UE, comprising:
“receiving system information indicating a current numerology of a control region with configurable numerology; and
decoding a physical downlink control channel, PDCCH, of the control region in accordance with a PDCCH mapping which is selected from at least two predefined PDCCH mappings on the basis of the current numerology” in combination with other recited elements in claim 1.

The present application also relates to a method implemented in a base station, BS, comprising:
“transmitting system information indicating a current numerology of a control region with configurable numerology;
generating a signal using a PDCCH mapping selected from at least two predefined PDCCH mappings; and
transmitting the generated signal in the control region, wherein the PDCCH mapping is selected on the basis of the current numerology of the control region” in combination with other recited elements in claim 14.

The present application also relates to a user equipment comprising:
“a computer program product storing instructions that, when executed by the processor, cause the UE to:
receive system information indicating a current numerology of a control region with configurable numerology; and
decode a physical downlink control channel, PDCCH, of the control region in accordance with a PDCCH mapping which is selected from at least two predefined PDCCH mappings on the basis of the current numerology” in combination with other recited elements in claim 24.
The present application also relates to a base station comprising:
“a computer program product storing instructions that, when executed by the processor, cause the BS to:
transmit system information indicating a current numerology of a control region with configurable numerology;
generate a signal using a physical downlink control channel, PDCCH, mapping selected from at least two predefined PDCCH mappings; and
	transmit the generated signal in the control region,
wherein the PDCCH mapping is selected on the basis of the current numerology of the control region” in combination with other recited elements in claim 25.

	The closest prior art, Haghighat et al. (US Publication 2012/0106465 A1), teaches PDCCH decoding method and system in which PDCCH information includes a starting symbol is received via system information block (SIB), and the PDCCH information is decoded through fixed location mapping or dynamic location mapping. 

	A second prior art, Aoyama et al. (CA 2972530 A1), teaches a method and user equipment for receiving system information blocks, wherein the system information blocks are mapped to shared transport channel.

	A third prior art, Chung et al. (CA 2767997 A1), teaches a PDCCH decoding method for decoding control information that includes two ODFM symbols or a single OFDM symbol in the control region.  The control region also includes resource element groups REGs that are used to define mappings the control channel with the resource elements.

	However, Haghighat, Aoyama, and Chung, when either taken individually or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims, which renders the claims of the instant application allowable.















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471